

114 SRES 402 ATS: To authorize testimony, documentary production, and representation in United States of America v. Chaka Fattah, Sr., et al.
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 402IN THE SENATE OF THE UNITED STATESMarch 16, 2016Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize testimony, documentary production, and representation in United States of America v. Chaka Fattah, Sr., et al.
	
 Whereas, in the case of United States of America v. Chaka Fattah, Sr., et al., Cr. No. 15–346, pending in the United States District Court for the Eastern District of Pennsylvania, testimony may be needed from Senator Robert P. Casey, Jr., relating to his official responsibilities;
 Whereas, by Rule VI of the Standing Rules of the Senate, no Senator shall absent himself from the service of the Senate without leave;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent Members of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
	
 That Senator Robert P. Casey, Jr., is authorized to testify and to produce documents in the case of United States of America v. Chaka Fattah, Sr., et al., except when his attendance at the Senate is necessary for the performance of his legislative duties, and except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent Senator Casey in connection with the testimony authorized in section one of this resolution.